 


110 HR 3728 IH: International Women’s Freedom Act of 2007
U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3728 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2007 
Mrs. Maloney of New York (for herself, Mr. Lantos, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To express United States foreign policy with respect to, and to strengthen United States advocacy on behalf of, individuals persecuted and denied their rights in foreign countries on account of gender, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the International Women’s Freedom Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings; policy. 
Sec. 3. Definitions. 
Title I—Department of State Activities 
Sec. 101. Office on International Women’s Rights; Ambassador at Large for International Women’s Rights. 
Sec. 102. Reports. 
Sec. 103. Establishment of a women’s rights internet site. 
Sec. 104. Training for foreign service officers. 
Sec. 105. High-level contacts with nongovernmental organizations. 
Sec. 106. Programs and allocations of funds by United States missions abroad. 
Sec. 107. Prisoner lists and issue briefs on women’s rights concerns. 
Title II—Commission on International Women’s Rights 
Sec. 201. Establishment and composition. 
Sec. 202. Duties of the Commission. 
Sec. 203. Powers of the commission. 
Sec. 204. Commission personnel matters. 
Sec. 205. Reports of the Commission. 
Sec. 206. Applicability of other laws. 
Sec. 207. Standards of conduct and disclosure. 
Sec. 208. Authorization of appropriations. 
Sec. 209. Termination. 
Title III—National Security Council 
Sec. 301. Special Adviser on International Women’s Rights. 
Title IV—Presidential Actions 
Subtitle A—Targeted Responses to Violations of Women’s Rights Abroad 
Sec. 401. Presidential actions in response to violations of women’s rights. 
Sec. 402. Presidential actions in response to particularly severe violations of women’s rights. 
Sec. 403. Consultations. 
Sec. 404. Report to Congress. 
Sec. 405. Description of Presidential actions. 
Sec. 406. Effects on existing contracts. 
Sec. 407. Presidential waiver. 
Sec. 408. Publication in Federal Register. 
Sec. 409. Termination of Presidential actions. 
Sec. 410. Preclusion of judicial review. 
Subtitle B—Strengthening Existing Law 
Sec. 421. United States assistance. 
Sec. 422. Multilateral assistance. 
Sec. 423. Exports of certain items used in particularly severe violations of women’s rights. 
Title V—Promotion of women’s rights 
Sec. 501. Assistance for promoting women’s rights. 
Sec. 502. International broadcasting. 
Sec. 503. International exchanges. 
Sec. 504. Foreign service awards. 
Title VI—Refugee, asylum, and consular matters 
Sec. 601. Use of annual report. 
Sec. 602. Refugee training. 
Sec. 603. Reform of asylum policy. 
Sec. 604. Inadmissibility of foreign government officials who have engaged in particularly severe violations of women’s rights. 
Sec. 605. Study on the effect of expedited removal provisions on asylum claims. 
Title VII—Miscellaneous Provisions 
Sec. 701. Business codes of conduct.  
2.Findings; policy 
(a)FindingsCongress makes the following findings: 
(1)Support for human rights is the cornerstone of American foreign policy, and the advance of women's rights and the advance of liberty are ultimately inseparable. 
(2)A number of international human rights instruments, as well as several international declarations, have recognized the equal rights of men and women and articulated specific aspects of women’s human rights, including the Universal Declaration of Human Rights, the Charter of the United Nations, the International Covenant on Civil and Political Rights, the International Covenant on Economic, Social and Cultural Rights, the Convention on the Elimination of all Forms of Discrimination against Women, the Inter-American Convention on the Prevention, Punishment and Eradication of Violence Against Women, the Declaration on the Elimination of Violence against Women, and the Beijing Declaration and Platform for Action.  
(3)Article 1 of the Universal Declaration of Human Rights recognizes that [a]ll human beings are born free and equal in dignity and rights, and Article 7 recognizes that [a]ll are equal before the law and are entitled without any discrimination to equal protection of the law. Article 3 of the International Covenant on Civil and Political Rights recognizes that the State Parties to the Covenant undertake to ensure the equal right of men and women to the enjoyment of all civil and political rights set forth in the Covenant. Article 26 of the Covenant provides that [a]ll persons are equal before the law and are entitled without any discrimination to the equal protection of the law. In this respect, the laws of each State Party shall prohibit any discrimination and guarantee to all persons equal and effective protection against discrimination on any ground such as race, color, sex, language, religion, political or other opinion, national or social origin, property, birth or other status. The Preamble of the Charter of the United Nations affirms the equal rights of men and women. Governments have the responsibility to protect the fundamental rights of their citizens and to pursue justice for all. Women's rights are fundamental rights, regardless of race, country, creed, or nationality, and should never be arbitrarily abridged by any government. 
(4)Barbaric treatment of women persists in many parts of the world. Women suffer both government-sponsored and government-tolerated violations of their human rights. In countries where women are subject to particularly severe restrictions, women cannot work outside the home, cannot attend schools or universities, cannot drive, cannot leave the home without a male companion, may only use segregated transportation, cannot obtain a passport or travel without the permission of a male relative, must wear particular clothing, must black out house windows in public view, cannot obtain quality health education, and have limited access to health care because a male relative must be present or because male doctors are not allowed to touch female patients. The In-depth study on all forms of violence against women conducted by the Secretary General of the United Nations found that in many countries, women’s economic opportunities are severely limited because of discrimination in employment, property rights, and access to resources. These inequalities work to limit women’s independence and make them more vulnerable to further discrimination, including violence. 
(5)Violence against women is a form of discrimination which is pervasive throughout all parts of the world. In many countries, governments condone or perpetrate violence against women. Women are subject to various manifestations of brutal violence, including female genital mutilation, honor killings, domestic violence, gender-based murders, rape, trafficking, forced early marriage, and the maltreatment of widows. Perpetration of violence by the country can include custodial violence, forced sterilization, sexual violence during armed conflict, and policies on forced pregnancy and forced abortion. Violence against women has consequences for their health and well-being, their economic security, and the economic development of their communities and countries.  
(6)Though not confined to a particular region or regime, violations of women's rights are often particularly widespread, systematic, and heinous under totalitarian governments and in countries with militant, politicized religious majorities or with strong tribal traditions. 
(7)Congress has recognized and denounced international violations of women's rights through the adoption of the following resolutions: 
(A)Senate Resolution 68 of the 106th Congress, expressing the sense of the Senate regarding the treatment of women and girls by the Taliban in Afghanistan. 
(B)Senate Concurrent Resolution 42 of the 107th Congress, condemning the Taliban for their discriminatory policies towards women. 
(C)Senate Concurrent Resolution 86 of the 107th Congress, expressing the sense of Congress that women from all ethnic groups in Afghanistan should participate in the economic and political reconstruction of Afghanistan. 
(D)House Resolution 393 of the 108th Congress, commending Afghan women for their participation in Afghan government and civil society, encouraging the inclusion of Afghan women in the political and economic life of Afghanistan, and advocating the protection of the human rights of all Afghans, particularly women, in the Afghanistan Constitution. 
(E)Senate Resolution 74 of the 109th Congress, designating March 8, 2005, as International Women’s Day. 
(F)On October 10, 2003, First Lady Laura Bush said, All of us have an obligation to speak up and to speak out. We may come from different backgrounds and faiths; but advancing human rights is the responsibility of all humanity—a commitment shared by people of good will on every continent. As we work to meet the challenges that women face at home and abroad, our goal is simple: we seek women’s full participation in every dimension of life. . . . Our dedication to advancing and protecting women’s rights in all countries must continue for a prosperous and stable world. Without women, the goals of democracy and peace cannot be achieved.. 
(G)On October 18, 2004, First Lady Laura Bush said, Empowered women are vital to democracy. And this is even clearer to all of us today as we look around the world and we see what happens in countries where half of the population is left out. The struggle for human rights is a story of ordinary people doing extraordinary things.. 
(b)PolicyIt shall be the policy of the United States to do the following: 
(1)To condemn violations of women’s rights, and to promote, and to assist other governments in promoting, the fundamental human rights of women. 
(2)To seek to channel United States security and development assistance to governments other than those found to be engaged in gross violations of the rights of women, as set forth in the Foreign Assistance Act of 1961, in the International Financial Institutions Act, and in other formulations of United States human rights policy. 
(3)To be vigorous and flexible, reflecting both the unwavering commitment of the United States to women’s rights and the desire of the United States for the most effective and principled response, in light of the range of violations of women’s rights by a variety of persecuting regimes, and the status of the relations of the United States with different nations. 
(4)To work with foreign governments that affirm and protect women's rights, in order to develop multilateral documents and initiatives to combat violations of women's rights and promote the right of women to enjoy their human rights abroad. 
(5)Standing for liberty and standing with the disadvantaged, to use and implement appropriate tools in the United States foreign policy apparatus, including diplomatic, political, commercial, charitable, educational, and cultural channels, to promote respect for women's rights by all governments and peoples. 
3.DefinitionsIn this Act: 
(1)Ambassador at largeThe term Ambassador at Large means the Ambassador at Large for International Women's Rights appointed under section 101(b). 
(2)Annual reportThe term Annual Report means the Annual Report on International Women's Rights described in section 102(b). 
(3)Appropriate congressional committeesThe term appropriate congressional committees— 
(A)means the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives; and 
(B)includes, in the case of any determination made with respect to the taking of President action under paragraphs (9) through (15) of section 405(a), the committees described in subparagraph (A) and, where appropriate, the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(4)Commensurate actionThe term commensurate action means action taken by the President under section 405(b). 
(5)CommissionThe term Commission means the United States Commission on International Women's Rights established in section 201(a). 
(6)Country reports on human rights practicesThe term Country Reports on Human Rights Practices means the annual report required to be submitted by the Secretary of State to Congress under sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961. 
(7)Executive summaryThe term Executive Summary means the Executive Summary to the Annual Report, as described in section 102(b)(1)(F). 
(8)Government or foreign governmentThe term government or foreign government includes any agency or instrumentality of the government. 
(9)Human rights reportsThe term Human Rights Reports means all reports submitted by the Secretary of State to Congress under sections 116 and 502B of the Foreign Assistance Act of 1961. 
(10)OfficeThe term Office means the Office on International Women's Rights established in section 101(a). 
(11)Particularly severe violations of women's rightsThe term particularly severe violations of women's rights means systematic, ongoing, egregious violations of women's rights, including violations such as— 
(A)denying women freedoms that are guaranteed for men; 
(B)torture or cruel, inhuman, or degrading treatment or punishment; 
(C)government-sponsored or tolerated violence such as gender-based murder, rape, traditional practices such as honor killings and female genital mutilation, abduction, trafficking, forced sterilization or forced abortion, and custodial violence; 
(D)limiting or denying access to health care and health education; or 
(E)other flagrant denials to women or girls of the right to life, liberty, or the security of persons.  
(12)Special adviserThe term Special Adviser means the Special Adviser to the President on International Women's Rights described in section 101(l) of the National Security Act of 1947, as added by section 301 of this Act. 
(13)Violations of women's rightsThe term violations of women's rights means violations of the internationally recognized human rights of women, as set forth in the international instruments referred to in section 2(a)(2) and as described in section 2(a)(3), including violations such as— 
(A)arbitrary prohibitions on, restrictions on, or punishment for— 
(i)women engaging in activities that men are permitted to engage in; 
(ii)travel, employment, or education for girls or women; 
(iii)clothing for girls or women; 
(iv)political participation and voting for women; and 
(v)possession and distribution of literature pertaining to women’s human rights; 
(B)discriminatory laws or customary practices which deprive women of equal rights, such as those pertaining to marriage and family relations, nationality and citizenship, legal capacity, and access to economic resources; or 
(C)any of the following acts if committed because an individual is a girl or woman: detention, forced labor or prostitution, imprisonment, forced mass resettlement, beating, torture, mutilation, sexual assault and rape, enslavement, murder, and execution.  
IDepartment of State Activities 
101.Office on International Women’s Rights; Ambassador at Large for International Women’s Rights 
(a)Establishment of officeThere is established within the Department of State an Office on International Women’s Rights that shall be headed by the Ambassador at Large for International Women’s Rights appointed under subsection (b). 
(b)AppointmentThe Ambassador at Large shall be appointed by the President, by and with the advice and consent of the Senate. 
(c)DutiesThe Ambassador at Large shall have the following responsibilities: 
(1)In generalThe primary responsibility of the Ambassador at Large shall be to advance women’s rights abroad, to denounce the violation of those rights, and to recommend appropriate responses by the United States Government when those rights are violated. 
(2)Advisory roleThe Ambassador at Large shall be a principal adviser to the President and the Secretary of State regarding matters affecting women’s rights abroad and, with advice from the Commission, shall make recommendations regarding— 
(A)the policies of the United States Government toward governments that violate women’s rights or that fail to ensure the rights of individual women; and 
(B)policies to advance women’s rights abroad. 
(3)Diplomatic representationSubject to the direction of the President and the Secretary of State, the Ambassador at Large is authorized to represent the United States in matters and cases relevant to women’s rights abroad in— 
(A)contacts with foreign governments, intergovernmental organizations, specialized agencies of the United Nations, the Organization on Security and Cooperation in Europe, and other international organizations of which the United States is a member; and 
(B)multilateral conferences and meetings relevant to women’s rights abroad. 
(4)Reporting responsibilitiesThe Ambassador at Large shall have the reporting responsibilities described in section 102. 
(5)Senior coordinator for international women’s issuesThe Ambassador at Large shall, in addition to his or her other duties, assume the duties of the Senior Coordinator for International Women’s Issues of the Department of State. 
(d)FundingThe Secretary of State shall provide the Ambassador at Large with such funds as may be necessary for the hiring of staff for the Office, for the conduct of investigations by the Office, and for necessary travel to carry out the provisions of this section. 
102.Reports 
(a)Portions of annual human rights reportsThe Ambassador at Large shall assist the Secretary of State in preparing those portions of the Human Rights Reports that relate to women’s rights and freedom from discrimination based on gender and those portions of other information provided to the Congress under sections 116 and 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(1)) that relate to the right to freedom from discrimination based on sex. 
(b)Annual report on international women’s rights 
(1)Deadline for submissionOn September 1 of each year or the first day thereafter on which the appropriate House of Congress is in session, the Secretary of State, with the assistance of the Ambassador at Large, and taking into consideration the recommendations of the Commission, shall prepare and transmit to the Congress an Annual Report on International Women’s Rights supplementing the most recent Human Rights Reports by providing additional detailed information with respect to matters involving international women’s rights. Each Annual Report shall contain the following: 
(A)Status of women’s rightsA description of the status of women’s rights in each foreign country, including— 
(i)trends toward improvement in the respect and protection of women’s rights and trends toward deterioration of such rights; 
(ii)violations of women’s rights engaged in or tolerated by the government of that country; and 
(iii)particularly severe violations of women’s rights engaged in or tolerated by the government of that country. 
(B)Violations of women’s rightsAn assessment and description of the nature and extent of violations of women’s rights in each foreign country, including gender-based discrimination by governmental and nongovernmental entities, discrimination targeted at individuals or particular groups of women, and the existence of government policies violating women’s rights. 
(C)United states policiesA description of United States actions and policies in support of women’s rights in each foreign country engaging in or tolerating violations of women’s rights, including a description of the measures and policies implemented during the preceding 12 months by the United States under this title and titles IV and V in opposition to violations of women’s rights and in support of international women’s rights. 
(D)International agreements in effectA description of any binding agreement with a foreign government entered into by the United States under section 401(b) or 402(c). 
(E)Training and guidelines of government personnelA description of— 
(i)the training described in section 202(e)(3) of the Immigration and Nationality Act (as amended by section 603(b) of this Act), the last sentence of section 708(a) of the Foreign Service Act of 1980 (as amended by section 602(a) of this Act), and sections 208(e) and 240(f) of the Immigration and Nationality Act (as amended by section 603 of this Act), on violations of women’s rights that is provided to immigration judges and consular, refugee, immigration, and asylum officers; and 
(ii)the development and implementation of the guidelines described in subsections (f)(3) and (g) of 207(g) section 207 of the Immigration and Nationality Act (as amended by section 602 of this Act). 
(F)Executive summaryAn executive summary to the annual report highlighting the status of women’s rights in certain foreign countries and including the following: 
(i)Countries in which the United States is actively promoting women’s rightsAn identification of foreign countries in which the United States is actively promoting women’s rights. This section of the report shall include a description of actions taken by the United States to promote the internationally recognized human rights of women and oppose violations of such rights under title IV and title V of this Act during the period covered by the Annual Report. Any country designated as a country of particular concern for women’s rights under section 402(b)(1) shall be included in this section of the report. 
(ii)Countries of significant improvement in women’s rightsAn identification of foreign countries the governments of which have demonstrated significant improvement in the protection and promotion of the internationally recognized human rights of women during the period covered by the Annual Report. This section of the report shall include a description of the nature of the improvement and an analysis of the factors contributing to such improvement, including actions taken by the United States under this Act. 
(2)Classified addendumIf the Secretary of State determines that it is in the national security interests of the United States or is necessary for the safety of individuals to be identified in the Annual Report or is necessary to further the purposes of this Act, any information required by paragraph (1), including measures or actions taken by the United States, may be summarized in the Annual Report or the Executive Summary and submitted in more detail in a classified addendum to the Annual Report or the Executive Summary. 
(c)Preparation of reports regarding violations of women’s rights 
(1)Standards and investigationsThe Secretary of State shall ensure that United States missions abroad maintain a consistent reporting standard and thoroughly investigate reports of violations of the internationally recognized human rights of women. 
(2)Contacts with nongovernmental organizationsIn compiling data and assessing the respect of women’s rights for the Human Rights Reports, the Annual Report, and the Executive Summary, United States mission personnel shall, as appropriate, seek out and maintain contacts with women’s and human rights nongovernmental organizations, with the consent of those organizations, including receiving reports and updates from such organizations and, when appropriate, investigating such reports. 
(d)Amendments to the Foreign Assistance Act of 1961 
(1)Content of human rights reports for countries receiving economic assistanceSection 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) is amended— 
(A)by striking and at the end of paragraph (10); 
(B)by striking the period at the end of paragraph (11) and inserting ; and ; and 
(C)by adding at the end the following: 
 
(12)wherever applicable, violations of women’s rights, including particularly severe violations of women’s rights (as defined in section 3 of the International Women’s Freedom Act of 2007).. 
(2)Contents of human rights reports for countries receiving security assistanceSection 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(b)) is amended— 
(A)in the first sentence, by inserting and the Ambassador at Large for International Women’s Rights after Religious Freedom; and 
(B)in the fourth sentence by inserting after 1998) the following: , and information on violations of women’s rights, including particularly severe violations of women’s rights (as defined in section 3 of the International Women’s Freedom Act of 2007). 
103.Establishment of a women’s rights internet siteIn order to facilitate access by nongovernmental organizations and by the public around the world to international documents on the protection of women’s rights, the Secretary of State, with the assistance of the Ambassador at Large, shall establish and maintain an Internet site containing major international documents relating to women’s rights, the Annual Report, the Executive Summary, and any other documentation or references to other sites as deemed appropriate or relevant by the Ambassador at Large. 
104.Training for foreign service officersSection 708(a) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)) is amended by adding at the end the following flush sentence: 
 
After January 1, 2008, such training shall include instruction on the internationally recognized rights of women and the various aspects and manifestations of violations of women’s rights.. 
105.High-level contacts with nongovernmental organizationsUnited States chiefs of mission shall seek out and contact any women’s nongovernmental organizations to provide high-level meetings with such nongovernmental organizations where appropriate and beneficial. United States chiefs of mission and Foreign Service officers abroad shall seek to meet with imprisoned women’s rights advocates where appropriate and beneficial. 
106.Programs and allocations of funds by United States missions abroadIt is the sense of the Congress that— 
(1)United States diplomatic missions in countries the governments of which engage in or tolerate violations of the internationally recognized human rights of women should develop, as part of annual program planning, a strategy to promote respect for the internationally recognized human rights of women; and 
(2)in allocating or recommending the allocation of funds or recommending candidates for programs and grants funded by the United States Government, United States diplomatic missions should give particular consideration to those programs and candidates deemed to assist in the promotion of women’s rights. 
107.Prisoner lists and issue briefs on women’s rights concerns 
(a)Sense of the congressTo encourage involvement with women’s rights concerns at every possible opportunity and by all appropriate representatives of the United States Government, it is the sense of the Congress that officials of the executive branch of the United States Government should promote increased advocacy on such issues during meetings between foreign dignitaries and executive branch officials or Members of Congress. 
(b)Prisoner lists and issue briefs on women’s rights concernsThe Secretary of State, in consultation with the Ambassador at Large, the Under Secretary of State for Democracy and Global Affairs, the Assistant Secretary of State for Democracy, Human Rights and Labor, United States chiefs of mission abroad, regional experts, and nongovernmental human rights groups, shall prepare and maintain issue briefs on women’s rights, on a country-by-country basis, consisting of lists of persons believed to be imprisoned, detained, or placed under house arrest because of their gender, together with brief evaluations and critiques of the policies of the respective country restricting women’s rights. In considering the inclusion of names of prisoners on such lists, the Secretary of State shall exercise appropriate discretion, including concerns regarding the safety, security, and benefit to such prisoners. 
(c)Availability of informationThe Secretary shall, as appropriate, provide women’s rights issue briefs under subsection (b) to executive branch officials and Members of Congress in anticipation of bilateral contacts with foreign leaders, both in the United States and abroad. 
IICommission on International Women’s Rights 
201.Establishment and composition 
(a)In generalThere is established the United States Commission on International Women’s Rights. 
(b)Membership 
(1)AppointmentThe Commission shall be composed of— 
(A)the Ambassador at Large, who shall serve ex officio as a nonvoting member of the Commission; and 
(B)nine other members, who shall be United States citizens who are not being paid as officers or employees of the United States, and who shall be appointed as follows: 
(i)Three members of the Commission shall be appointed by the President. 
(ii)Three members of the Commission shall be appointed by the President pro tempore of the Senate, of which two of the members shall be appointed upon the recommendation of the leader in the Senate of the political party that is not the political party of the President, and of which one of the members shall be appointed upon the recommendation of the leader in the Senate of the other political party. 
(iii)Three members of the Commission shall be appointed by the Speaker of the House of Representatives, of which two of the members shall be appointed upon the recommendation of the leader in the House of the political party that is not the political party of the President, and of which one of the members shall be appointed upon the recommendation of the leader in the House of the other political party. 
(2)Selection 
(A)In generalMembers of the Commission shall be selected from among distinguished individuals noted for their knowledge and experience in fields relevant to the issue of international women’s rights, including foreign affairs, direct experience abroad, human rights, and international law. 
(B)Security clearancesEach member of the Commission shall be required to obtain a security clearance. 
(3)Time of appointmentThe appointments required by paragraph (1) shall be made not later than 120 days after the date of the enactment of this Act. 
(c)TermsThe term of office of each member of the Commission shall be 2 years, beginning on the date of the initial appointment of all of the members of the Commission. Members of the Commission shall be eligible for reappointment. 
(d)Election of chairpersonAt the first meeting of the Commission in each calendar year, a majority of the members of the Commission present and voting shall elect the Chairperson of the Commission. 
(e)QuorumSix voting members of the Commission shall constitute a quorum for purposes of transacting business. 
(f)MeetingsEach year, within 15 days, or as soon as practicable, after the issuance of the Country Reports on Human Rights Practices, the Commission shall convene. The Commission shall otherwise meet at the call of the Chairperson or, if no Chairperson has been elected for that calendar year, at the call of six voting members of the Commission. 
(g)VacanciesAny vacancy of the Commission shall not affect its powers, but shall be filled in the manner in which the original appointment was made. 
(h)Administrative supportThe Administrator of General Services shall provide to the Commission on a reimbursable basis (or, in the discretion of the Administrator, on a nonreimbursable basis) such administrative support services as the Commission may request to carry out the provisions of this title. 
(i)FundingMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
202.Duties of the Commission 
(a)In generalThe Commission shall have as its primary responsibility— 
(1)the annual and ongoing review of the facts and circumstances of violations of women’s rights presented in the Country Reports on Human Rights Practices, the Annual Report, and the Executive Summary, as well as information from other sources as appropriate; and 
(2)the making of policy recommendations to the President, the Secretary of State, and the Congress with respect to matters involving international women’s rights. 
(b)Policy review and recommendations in response to violationsThe Commission, in evaluating United States Government policies in response to violations of women’s rights, shall consider and recommend options for policies of the United States Government with respect to each foreign country the government of which has engaged in or tolerated violations of women’s rights, including particularly severe violations of women’s rights. Such options include diplomatic inquiry, diplomatic protest, official public demarche, condemnation within multilateral fora, delay or cancellation of cultural or scientific exchanges, delay or cancellation of working, official, or state visits, reduction of certain assistance funds, termination of certain assistance funds, imposition of targeted trade sanctions, imposition of broad trade sanctions, and withdrawal of the chief of mission. 
(c)Policy review and recommendations in response to progressThe Commission, in evaluating the United States Government policies with respect to countries found to be taking deliberate steps and making significant improvement with respect to women’s rights, shall consider and recommend policy options, including private commendation, diplomatic commendation, official public commendation, commendation within multilateral fora, an increase in cultural or scientific exchanges, or both, termination or reduction of existing Presidential actions, an increase in certain assistance funds, and invitations for working, official, or state visits. 
(d)Effects on womenTogether with specific policy recommendations provided under subsections (b) and (c), the Commission shall also indicate its evaluation of the potential effects of those policies, if implemented, on women in the country in question. 
(e)MonitoringThe Commission shall, on an ongoing basis, monitor facts and circumstances of violations of women’s rights, in consultation with independent human rights groups and nongovernmental organizations, including churches and other religious communities, and make such recommendations as may be necessary to the appropriate officials and offices of the United States Government. 
203.Powers of the commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out its duties under this title, hold hearings, sit and act at times and places in the United States, take testimony, and receive evidence as the Commission considers advisable to carry out the purposes of this title. 
(b)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this section. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission, subject to applicable law. 
(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(d)Administrative proceduresThe Commission may adopt such regulations relating to administrative procedure as may be reasonably necessary to enable it to carry out this title. 
(e)Views of the commissionThe Members of the Commission may speak in their capacity as private citizens. Statements on behalf of the Commission shall be issued in writing over the names of the Members. The Commission shall in its written statements clearly describe its statutory authority, distinguishing that authority from that of appointed or elected officials of the United States Government. Oral statements, if practicable, shall include a similar description. 
(f)TravelThe Members of the Commission may, with the approval of the Commission, conduct such travel as is necessary to carry out the purposes of this title. Each trip must be approved by a majority of the Commission. This subsection shall not apply to the Ambassador at Large, whose travel shall not require approval by the Commission. 
204.Commission personnel matters 
(a)In generalThe Commission may, without regard to the civil service laws and regulations, appoint and terminate an Executive Director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The decision to employ or terminate an Executive Director shall be made by an affirmative vote of at least 6 of the 9 members of the Commission. 
(b)CompensationThe Commission may fix the compensation of the Executive Director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the Executive Director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(c)Professional staffThe Commission and the Executive Director shall hire Commission staff on the basis of professional and nonpartisan qualifications. Commissioners may not individually hire staff of the Commission. Staff shall serve the Commission as a whole and may not be assigned to the particular service of a single Commissioner or a specified group of Commissioners. This subsection does not prohibit staff personnel from assisting individual members of the Commission with particular needs related to their duties. 
(d)Staff and services of other federal agencies 
(1)Department of stateThe Secretary of State shall assist the Commission by providing on a reimbursable or nonreimbursable basis to the Commission such staff and administrative services as may be necessary and appropriate to perform its functions. 
(2)Other federal agenciesUpon the request of the Commission, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its functions under this title. The detail of any such personnel shall be without interruption or loss of civil service or Foreign Service status or privilege. 
(e)Security clearancesThe Executive Director shall be required to obtain a security clearance. The Executive Director may request, on a needs-only basis and in order to perform the duties of the Commission, that other personnel of the Commission be required to obtain a security clearance. The level of clearance shall be the lowest necessary to appropriately perform the duties of the Commission. 
(f)CostThe Commission shall reimburse all appropriate Government agencies for the cost of obtaining clearances for members of the Commission, for the Executive Director, and for any other personnel. 
205.Reports of the Commission 
(a)In generalNot later than May 1 of each year, the Commission shall submit a report to the President, the Secretary of State, and the Congress setting forth its recommendations for United States policy options based on its evaluations under section 202. 
(b)Classified form of reportThe report may be submitted in classified form, together with a public summary of recommendations, if the classification of information in the report would further the purposes of this Act. 
(c)Individual or dissenting viewsEach member of the Commission may include the individual or dissenting views of the member. 
(d)Financial reportThe Commission shall, not later than January 1 of each year, submit to the Committee on International Relations and the Committee on Appropriations of the House of Representatives, and to the Committee on Foreign Relations and the Committee on Appropriations of the Senate, a report detailing and identifying the expenditures of the Commission in the preceding fiscal year. 
206.Applicability of other lawsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
207.Standards of conduct and disclosure 
(a)Cooperation with nongovernmental organizations, the Department of State, and congressThe Commission shall, in performing the Commission’s duties under this title, seek to effectively and freely cooperate with all governmental and nongovernmental entities engaged in the promotion of women’s rights abroad. 
(b)Conflict of interest and antinepotism 
(1)Member affiliationsExcept as provided in paragraph (3), in order to ensure the independence and integrity of the Commission, the Commission may not compensate any nongovernmental agency, project, or person related to or affiliated with any member of the Commission, whether in that member’s direct employ or not. Staff employed by the Commission may not serve in the employ of any nongovernmental agency, project, or person related to or affiliated with any member of the Commission while employed by the Commission. 
(2)Staff compensationStaff of the Commission may not receive compensation from any other source for work performed in carrying out the duties of the Commission while employed by the Commission. 
(3)Exception 
(A)In generalSubject to subparagraph (B), paragraph (1) shall not apply to payments made for items such as conference fees or the purchase of periodicals or other similar expenses, if such payments would not cause the aggregate value paid to any agency, project, or person for a fiscal year to exceed $250. 
(B)LimitationNotwithstanding subparagraph (A), the Commission shall not give special preference to any agency, project, or person related to or affiliated with any member of the Commission. 
(4)DefinitionsIn this subsection, the term affiliated means the relationship between a member of the Commission and— 
(A)an individual who holds the position of officer, trustee, partner, director, or employee of an agency, project, or person of which that member, or relative of that member of, the Commission is an officer, trustee, partner, director, or employee; or 
(B)a nongovernmental agency or project of which that member, or a relative of that member, of the Commission is an officer, trustee, partner, director, or employee. 
(c)Contract authority 
(1)In generalSubject to the availability of appropriations, the Commission may contract with and compensate Government agencies or persons for the conduct of activities necessary to the discharge of its functions under this title. Any such person shall be hired without interruption or loss of civil service or Foreign Service status or privilege. The Commission may not procure temporary and intermittent services under section 3109(b) of title 5, United States Code, or under other contracting authority other than that allowed under this title. 
(2)Expert studyIn the case of a study requested under section 605 of this Act, the Commission may, subject to the availability of appropriations, contract with experts and shall provide the funds for such a study. The Commission shall not be required to provide the funds for that part of the study conducted by the Comptroller General of the United States. 
(d)Gifts 
(1)In generalIn order to preserve its independence, the Commission may not accept, use, or dispose of gifts or donations of services or property. An individual Commissioner or employee of the Commission may not, in his or her capacity as a Commissioner or employee, knowingly accept, use, or dispose of gifts or donations of services or property, unless he or she in good faith believes such gifts or donations to have a value of less than $50 and a cumulative value during a calendar year of less than $100. 
(2)ExceptionsThis subsection shall not apply to the following: 
(A)Gifts provided on the basis of a personal friendship with a Commissioner or employee, unless the Commissioner or employee has reason to believe that the gift was provided because of the Commissioner’s position and not because of the personal friendship. 
(B)Gifts provided on the basis of a family relationship. 
(C)The acceptance of training, invitations to attend or participate in conferences or such other events as are related to the conduct of the duties of the Commission, or food or refreshment associated with such activities. 
(D)Items of nominal value or gifts of estimated value of $10 or less. 
(E)De minimis gifts provided by a foreign leader or state, not exceeding a value of $260. Gifts believed by Commissioners to be in excess of $260, but which would create offense or embarrassment to the United States Government if refused, shall be accepted and turned over to the United States Government in accordance with the Foreign Gifts and Decorations Act of 1966 and the rules and regulations governing such gifts provided to Members of Congress. 
(F)Informational materials such as documents, books, videotapes, periodicals, or other forms of communications. 
(G)Goods or services provided by any agency or component of the Government of the United States, including any commission established under the authority of the Government. 
208.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to the Commission such sums as may be necessary to carry out this title. 
(b)Availability of fundsAmounts authorized to be appropriated under subsection (a) are authorized to remain available until expended, but not later than the date on which the Commission terminates. 
209.TerminationThe Commission shall terminate 12 years after the date of the initial appointment of all of the members of the Commission. 
IIINational Security Council 
301.Special Adviser on International Women’s RightsSection 101 of the National Security Act of 1947 (50 U.S.C. 402) is amended by adding at the end the following new subsection: 
 
(l)It is the sense of the Congress that there should be within the staff of the National Security Council a Special Adviser to the President on International Women’s Rights, whose position should be comparable to that of a director within the Executive Office of the President. The Special Adviser should serve as a resource for executive branch officials, compiling and maintaining information on the facts and circumstances of violations of women’s rights (as defined in section 3 of the International Women’s Freedom Act of 2007), and making policy recommendations. The Special Adviser should serve as liaison with the Ambassador at Large for International Women’s Rights, the United States Commission on International Women’s Rights, the Congress, and, as advisable, women’s nongovernmental organizations.. 
IVPresidential Actions 
ATargeted Responses to Violations of Women’s Rights Abroad 
401.Presidential actions in response to violations of women’s rights 
(a)Response to violations of women’s rights 
(1)In general 
(A)United states policyIt shall be the policy of the United States— 
(i)to oppose violations of women’s rights that are or have been engaged in or tolerated by the governments of foreign countries; and 
(ii)to promote women’s rights in those countries through the actions described in subsection (b). 
(B)Requirement of Presidential actionFor each foreign country the government of which engages in or tolerates violations of women’s rights, the President shall oppose such violations and promote the human rights of women in that country through the actions described in subsection (b). 
(2)Basis of actionsEach action taken under paragraph (1)(B) shall be based upon information regarding violations of women’s rights, as described in the latest Country Reports on Human Rights Practices, the Annual Report and Executive Summary, and on any other evidence available, and shall take into account any findings or recommendations by the Commission with respect to the foreign country. 
(b)Presidential actions 
(1)In generalSubject to paragraphs (2) and (3), the President, in consultation with the Secretary of State, the Ambassador at Large, the Special Adviser, and the Commission, shall, as expeditiously as practicable in response to the violations described in subsection (a) by the government of a foreign country— 
(A)take one or more of the actions described in paragraphs (1) through (15) of section 405(a) (or commensurate action in substitution therefor) with respect to that country; or 
(B)negotiate and enter into a binding agreement with the government of that country, as described in section 405(c). 
(2)Deadline for actionsNot later than September 1 of each year, the President shall take action under any of paragraphs (1) through (15) of section 405(a) (or commensurate action in substitution therefor) with respect to each foreign country the government of which has engaged in or tolerated violations of women’s rights at any time since September 1 of the preceding year, except that in the case of action under any of paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor)— 
(A)the action may only be taken after the requirements of sections 403 and 404 have been satisfied; and 
(B)the September 1 limitation shall not apply. 
(3)Authority for delay of Presidential actionsThe President may delay action that is described in any of paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor)— 
(A)if the President determines and certifies to the Congress that a single, additional period of time, not to exceed 90 days, is necessary for any of the purposes set forth in section 402(c)(3); and 
(B)only until the expiration of that additional period. 
(c)Implementation 
(1)In generalIn carrying out subsection (b), the President shall— 
(A)take the action or actions that most appropriately respond to the nature and severity of the violations of women’s rights; 
(B)seek to the fullest extent possible to target action as narrowly as practicable with respect to the agency or instrumentality of the foreign government, or specific officials thereof, that are responsible for such violations; and 
(C)when appropriate, make every reasonable effort to conclude a binding agreement concerning the cessation of such violations in countries with which the United States has diplomatic relations. 
(2)Guidelines for Presidential actionsIn addition to the guidelines under paragraph (1), the President, in determining whether to take a Presidential action under paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor), shall seek to minimize any adverse effects on— 
(A)the population of the country whose government is targeted by the Presidential action or actions; and 
(B)the humanitarian activities of United States and foreign nongovernmental organizations in that country. 
402.Presidential actions in response to particularly severe violations of women’s rights 
(a)Response to particularly severe violations of women’s rights 
(1)United states policyIt shall be the policy of the United States— 
(A)to oppose particularly severe violations of women’s rights that are or have been engaged in or tolerated by the governments of foreign countries; and 
(B)to promote the rights of women in those countries through the actions described in subsection (c). 
(2)Requirement of Presidential actionWhenever the President determines that the government of a foreign country has engaged in or tolerated particularly severe violations of women’s rights, the President shall oppose such violations and promote women’s rights through one or more of the actions described in subsection (c). 
(b)Designations of countries of particular concern for women’s rights 
(1)Annual review 
(A)In generalNot later than September 1 of each year, the President shall review the status of women’s rights in each foreign country to determine whether the government of that country has engaged in or tolerated particularly severe violations of women’s rights in that country during the preceding 12 months or since the date of the last review of that country under this subparagraph, whichever period is longer. The President shall designate each country the government of which has engaged in or tolerated violations described in this subparagraph as a country of particular concern for women’s rights. 
(B)Basis of reviewEach review conducted under subparagraph (A) shall be based upon information contained in the latest Country Reports on Human Rights Practices, the Annual Report, and on any other evidence available, and shall take into account any findings or recommendations of the Commission with respect to the foreign country. 
(C)ImplementationAny review under subparagraph (A) of a foreign country may take place singly or jointly with the review of one or more countries and may take place at any time prior to September 1 of the respective year. 
(2)Determinations of responsible partiesFor the government of each country designated as a country of particular concern for women’s rights under paragraph (1)(A), the President shall seek to determine the agency or instrumentality and specific officials of the government that are responsible for the particularly severe violations of women’s rights engaged in or tolerated by that government in order to appropriately target Presidential actions under this section in response to the violations. 
(3)Congressional notificationWhenever the President designates a country as a country of particular concern for women’s rights under paragraph (1)(A), the President shall, as soon as practicable after the designation is made, transmit to the appropriate congressional committees— 
(A)the designation of the country, signed by the President; and 
(B)the identification, if any, of responsible parties determined under paragraph (2). 
(c)Presidential actions with respect to countries of particular concern for women’s rights 
(1)In generalSubject to paragraphs (2), (3), (4), and (5), with respect to each country of particular concern for women’s rights designated under subsection (b)(1)(A), the President shall, after the requirements of sections 403 and 404 have been satisfied, but not later than 90 days after the date of designation of the country under that subsection, carry out one or more of the following actions under subparagraph (A) or subparagraph (B): 
(A)Presidential actionsOne or more of the Presidential actions described in paragraphs (9) through (15) of section 405(a), as determined by the President. 
(B)Commensurate actionsCommensurate action in substitution for any action described in subparagraph (A). 
(2)Substitution of binding agreements 
(A)In generalIn lieu of carrying out action under paragraph (1), the President may conclude a binding agreement with the respective foreign government as described in section 405(c). The existence of a binding agreement under this paragraph with a foreign government may be considered by the President prior to making any determination or taking any action under this title. 
(B)Statutory constructionNothing in this paragraph may be construed to authorize the entry of the United States into an agreement covering matters outside the scope of violations of women’s rights. 
(3)Authority for delay of Presidential actionsIf, on or before the date that the President is required (but for this paragraph) to take action under paragraph (1), the President determines and certifies to the Congress that a single, additional period of time not to exceed 90 days is necessary— 
(A)for a continuation of negotiations that have been commenced with the government of that country to bring about a cessation of the violations by the foreign country, 
(B)for a continuation of multilateral negotiations into which the United States has entered to bring about a cessation of the violations by the foreign country, or 
(C) 
(i)for a review of corrective action taken by the foreign country after designation of that country as a country of particular concern, or 
(ii)in anticipation that corrective action will be taken by the foreign country during that additional period of time,then the President shall not be required to take action until the expiration of that additional period of time. 
(4)Exception for ongoing Presidential action under this ActThe President shall not be required to take action under this subsection in the case of a country of particular concern for women’s rights, if, with respect to that country— 
(A)the President has taken action pursuant to this Act in a preceding year; 
(B)such action is in effect at the time the country is designated as a country of particular concern for women’s rights under this section; and 
(C)the President reports to the Congress the information described in paragraphs (1), (2), (3), and (4) of section 404(a) regarding the actions in effect with respect to that country. 
(5)Exception for ongoing multiple broad-based sanctions in response to human rights violationsIf, at the time the President determines a country to be a country of particular concern for women’s rights, that country is already subject to multiple, broad-based sanctions imposed in significant part in response to human rights abuses, and such sanctions are ongoing, the President may determine that one or more of these sanctions also satisfies the requirements of this subsection. In the report to the Congress under section 404(a), and, as applicable, in the information published under section 408, the President shall designate the specific sanction or sanctions which the President determines satisfy the requirements of this subsection. The sanctions so designated shall remain in effect as provided in section 409. 
(d)Statutory constructionA determination under this Act, or any amendment made by this Act, that a foreign country has engaged in or tolerated particularly severe violations of women’s rights shall not be construed to require the termination of assistance or other activities with respect to that country under any other provision of law, including section 116 or 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304). 
403.Consultations 
(a)In generalAs soon as practicable after the President decides under section 401 to take an action under any of paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor) with respect to a country in response to violations of women’s rights, or not later than 90 days after the President designates a country as a country of particular concern for women’s rights under section 402, as the case may be, the President shall carry out the consultations required in this section. 
(b)Duty To consult with foreign governments prior to taking Presidential actions 
(1)In generalThe President shall— 
(A)request consultation with the government of the country concerned regarding the violations giving rise to the designation of that country as a country of particular concern for women’s rights, or to Presidential action under section 401, as the case may be; and 
(B)if agreed to, enter into such consultations, privately or publicly. 
(2)Use of multilateral foraIf the President determines it to be appropriate, consultations under paragraph (1) may be sought and may occur in a multilateral forum, but, in any event, the President shall consult with appropriate foreign governments for the purposes of achieving a coordinated international policy on actions that may be taken with respect to a country described in subsection (a), prior to implementing any such action. 
(3)Election of nondisclosure of negotiations to publicIf negotiations are undertaken or an agreement is concluded with a foreign government regarding steps to cease the pattern of violations by that government, and if public disclosure of such negotiations or agreement would jeopardize the negotiations or the implementation of such agreement, as the case may be, the President may refrain from disclosing such negotiations and such agreement to the public, except that the President shall inform the appropriate congressional committees of the nature and extent of such negotiations and any agreement reached. 
(c)Duty To consult with humanitarian organizationsThe President should consult with appropriate humanitarian and human rights organizations concerning the potential impact of United States policies to promote women’s rights in countries described in subsection (a). 
(d)Duty To consult with United States interested partiesThe President shall, as appropriate, consult with interested parties in the United States, including the Commission on International Women’s Rights, with respect to the potential impact of intended Presidential action or actions in countries described in subsection (a) on economic or other interests of the United States. 
404.Report to Congress 
(a)In generalSubject to subsection (b), not later than 90 days after the President decides under section 401 to take action under paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor) with respect to a country, in response to violations of women’s rights by that country, or not later than 90 days after the President designates a country as a country of particular concern for women’s rights under section 402, as the case may be, the President shall submit a report to the Congress containing the following: 
(1)Identification of Presidential actionsAn identification of the action or actions described in paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor) to be taken with respect to the foreign country. 
(2)Description of violationsA description of the violations giving rise to the action or actions to be taken. 
(3)Purpose of Presidential actionsA description of the purpose of the action or actions. 
(4)Evaluation 
(A)DescriptionAn evaluation, in consultation with the Secretary of State, the Ambassador at Large, the Commission, the Special Adviser, the parties described in subsections (c) and (d) of section 403, and whomever else the President deems appropriate, of the effects of the action or actions on— 
(i)the government of the foreign country; 
(ii)the population of the country; and 
(iii)the United States economy and other interested parties. 
(B)Authority to withhold disclosureThe President may withhold part or all of such evaluation from the public but shall provide the evaluation to the Congress in its entirety. 
(5)Statement of policy optionsA statement that noneconomic policy options designed to bring about cessation of the violations of women’s rights have reasonably been exhausted, including the consultations required in section 403. 
(6)Description of multilateral negotiationsA description of multilateral negotiations sought or carried out, if appropriate and applicable. 
(b)Delay in transmittal of reportIf, on or before the date that the President is required (but for this subsection) to submit a report under subsection (a) to the Congress, the President determines and certifies to the Congress, under section 401(b)(3) or 402(c)(3), that a single, additional period of time not to exceed 90 days is necessary, then the President shall not be required to submit the report to the Congress until the expiration of that additional period of time. 
405.Description of Presidential actions 
(a)Description of Presidential actionsExcept as provided in subsection (d), the Presidential actions referred to in this subsection are the following: 
(1)A private demarche. 
(2)An official public demarche. 
(3)A public condemnation. 
(4)A public condemnation within one or more multilateral fora. 
(5)The delay or cancellation of one or more scientific exchanges. 
(6)The delay or cancellation of one or more cultural exchanges. 
(7)The denial of one or more working, official, or state visits. 
(8)The delay or cancellation of one or more working, official, or state visits. 
(9)The withdrawal, limitation, or suspension of United States development assistance in accordance with section 116 of the Foreign Assistance Act of 1961. 
(10)Directing the Export-Import Bank of the United States, the Overseas Private Investment Corporation, or the Trade and Development Agency not to approve the issuance of any (or a specified number of) guarantees, insurance, extensions of credit, or participations in the extension of credit with respect to the specific government, agency, instrumentality, or official found or determined by the President to be responsible for the violations under section 401 or 402. 
(11)The withdrawal, limitation, or suspension of United States security assistance in accordance with section 502B of the Foreign Assistance Act of 1961. 
(12)Consistent with section 701 of the International Financial Institutions Act, directing the United States executive directors of international financial institutions to oppose and vote against loans primarily benefitting the specific foreign government, agency, instrumentality, or official found or determined by the President to be responsible for the violations under section 401 or 402. 
(13)Ordering the heads of the appropriate United States agencies not to issue any (or a specified number of) specific licenses, and not to grant any other specific authority (or a specified number of authorities), to export any goods or technology to the specific foreign government, agency, instrumentality, or official found or determined by the President to be responsible for the violations under section 401 or 402, under— 
(A)the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act); 
(B)the Arms Export Control Act; 
(C)the Atomic Energy Act of 1954; or 
(D)any other statute that requires the prior review and approval of the United States Government as a condition for the export or reexport of goods or services. 
(14)Prohibiting any United States financial institution from making loans or providing credits totaling more than $10,000,000 in any 12-month period to the specific foreign government, agency, instrumentality, or official found or determined by the President to be responsible for the violations under section 401 or 402. 
(15)Prohibiting the United States Government from procuring, or entering into any contract for the procurement of, any goods or services from the foreign government, agency, instrumentality, or official found or determined by the President to be responsible for the violations under section 401 or 402. 
(b)Commensurate actionExcept as provided in subsection (d), the President may substitute any other action authorized by law for any action described in paragraphs (1) through (15) of subsection (a) if such action is commensurate in effect to the action substituted and if the action would further the policy of the United States set forth in section 2(b) of this Act. The President shall seek to take all appropriate and feasible actions authorized by law to obtain the cessation of the violations. If commensurate action is taken, the President shall report such action, together with an explanation for taking such action, to the appropriate congressional committees. 
(c)Binding agreementsThe President may negotiate and enter into a binding agreement with a foreign government against which sanctions would otherwise be imposed that obligates that government to cease, or take substantial steps to address and phase out, the act, policy, or practice constituting the violation or violations of women's rights. The entry into force of a binding agreement for the cessation of the violations shall be a primary objective for the President in responding to a foreign government that has engaged in or tolerated particularly severe violations of women’s rights. 
(d)ExceptionsAny action taken pursuant to subsection (a) or (b) may not prohibit or restrict the provision of medicine, medical equipment or supplies, food, or other humanitarian assistance. 
406.Effects on existing contractsThe President shall not be required to apply or maintain any Presidential action under this subtitle— 
(1)in the case of procurement of defense articles or defense services— 
(A)under existing contracts or subcontracts, including the exercise of options for production quantities, to satisfy requirements essential to the national security of the United States; 
(B)if the President determines in writing and so reports to the Congress that the person or other entity to which the Presidential action would otherwise be applied is a sole source supplier of the defense articles or services, that the defense articles or services are essential, and that alternative sources are not readily or reasonably available; or 
(C)if the President determines in writing and so reports to the Congress that such articles or services are essential to the national security under defense coproduction agreements; or 
(2)to products or services provided under contracts entered into before the date on which the President publishes his intention to take the Presidential action. 
407.Presidential waiver 
(a)In generalSubject to subsection (b), the President may waive the application of any of the actions described in paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor) with respect to a country, if the President determines and so reports to the appropriate congressional committees that— 
(1)the government of that country has ceased the violations giving rise to the Presidential action; 
(2)the exercise of such waiver authority would further the purposes of this Act; or 
(3)the important national interest of the United States requires the exercise of such waiver authority. 
(b)Congressional notificationNot later than the date of the exercise of a waiver under subsection (a), the President shall notify the appropriate congressional committees of the waiver or the intention to exercise the waiver, together with a detailed justification therefor. 
408.Publication in Federal Register 
(a)In generalSubject to subsection (b), the President shall cause to be published in the Federal Register the following: 
(1)Determinations of governments, officials, and entities of particular concernAny designation of a country of particular concern for women’s rights under section 402(b)(1), together with, when applicable and to the extent practicable, the identities of the officials or entities determined to be responsible for the violations under section 402(b)(2). 
(2)Presidential actionsA description of any Presidential action under paragraphs (9) through (15) of section 405(a) (or commensurate action in substitution therefor) and the effective date of the Presidential action. 
(3)Delays in transmittal of Presidential action reportsAny delay in transmittal of a Presidential action report, as described in section 404(b). 
(4)WaiversAny waiver under section 407. 
(b)Limited disclosure of informationThe President may limit publication of information under this section in the same manner and to the same extent as the President may limit the publication of findings and determinations described in section 654(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2414(c)), if the President determines that the publication of information under this section— 
(1)would be harmful to the national security of the United States; or 
(2)would not further the purposes of this Act. 
409.Termination of Presidential actionsAny Presidential action taken under this Act with respect to a foreign country shall terminate on the earlier of the following dates: 
(1)Termination dateThe date that is 2 years after the effective date of the Presidential action, unless expressly reauthorized by law. 
(2)Foreign government actionsThe date on which the President determines, in consultation with the Commission, and certifies to the Congress that the government of the foreign country has ceased or taken substantial and verifiable steps to cease the particularly severe violations of women’s rights. 
410.Preclusion of judicial reviewNo court shall have jurisdiction to review any Presidential determination or agency action under this Act or any amendment made by this Act. 
BStrengthening Existing Law 
421.United States assistance 
(a)Implementation of prohibition on economic assistanceSection 116(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(c)) is amended— 
(1)in the matter preceding paragraph (1), by inserting and the Ambassador at Large for International Women’s Rights after Religious Freedom; 
(2)by striking and at the end of paragraph (2); 
(3)by striking the period at the end of paragraph (3) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(4)whether the government— 
(A)has engaged in or tolerated particularly severe violations of women’s rights, as defined in section 3 of the International Women’s Freedom Act of 2007; or 
(B)has failed to undertake serious and sustained efforts to combat particularly severe violations of women’s rights (as defined in section 3 of the International Women’s Freedom Act of 2007), when such efforts could have been reasonably undertaken.. 
(b)Implementation of prohibition on military assistanceSection 502B(a)(4) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(4)) is amended— 
(1)by striking (A) and inserting (A)(i); 
(2)by striking (B) and inserting (ii); 
(3)by striking the period at the end and inserting ; or; and 
(4)by adding at the end the following: 
 
(B) 
(i)has engaged in or tolerated particularly severe violations of women’s rights, as defined in section 3 of the International Women’s Freedom Act of 2007; or 
(ii)has failed to undertake serious and sustained efforts to combat particularly severe violations of women’s rights when such efforts could have been reasonably undertaken.. 
422.Multilateral assistanceSection 701 of the International Financial Institutions Act (22 U.S.C. 262d) is amended— 
(1)by redesignating the second subsection (g) as subsection (h); and 
(2)by adding at the end the following new subsection: 
 
(l)In determining whether the government of a country engages in a pattern of gross violations of internationally recognized human rights, as described in subsection (a), the President shall give particular consideration to whether a foreign government— 
(1)has engaged in or tolerated particularly severe violations of women’s rights, as defined in section 3 of the International Women’s Freedom Act of 2007; or 
(2)has failed to undertake serious and sustained efforts to combat particularly severe violations of women’s rights when such efforts could have been reasonably undertaken.. 
423.Exports of certain items used in particularly severe violations of women’s rights 
(a)Mandatory licensingNotwithstanding any other provision of law, the Secretary of Commerce, with the concurrence of the Secretary of State, shall include on the list of crime control and detection instruments or equipment controlled for export and reexport under section 6(n) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(n)) (as continued in effect under the International Emergency Economic Powers Act), or under any other provision of law, items being exported or reexported to countries of particular concern for women’s rights that the Secretary of Commerce, with the concurrence of the Secretary of State, and in consultation with appropriate officials including the Under Secretary of State for Democracy and Global Affairs, Assistant Secretary of State for Democracy, Human Rights and Labor, and the Ambassador at Large, determines are being used or are intended for use directly and in significant measure to carry out particularly severe violations of women’s rights. 
(b)Licensing banThe prohibition on the issuance of a license for export of crime control and detection instruments or equipment under section 502B(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(2)) shall apply to the export and reexport of any item included under subsection (a) on the list of crime control instruments. 
VPromotion of women’s rights 
501.Assistance for promoting women’s rights 
(a)FindingsCongress makes the following findings: 
(1)In many countries where severe violations of women’s rights occur, there is insufficient statutory legal protection for women, a lack of enforcement of the law, or insufficient cultural and social understanding of international norms of women’s rights. 
(2)Accordingly, in the provision of foreign assistance, the United States should make a priority of promoting and developing legal protections and enforcement, as well as cultural respect for women’s rights. 
(b)Allocation of funds for increased promotion of women’s rightsSection 116(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(e)) is amended by inserting and the rights of women after free religious belief and practice. 
502.International broadcastingSection 303(a)(8) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202(a)(8)) is amended by inserting and women’s rights after religion. 
503.International exchangesSection 102(b) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)) is amended— 
(1)by striking and after paragraph (11); 
(2)by striking the period at the end of paragraph (12) and inserting ; and; and 
(3)by adding at the end the following: 
 
(13)promoting respect for and guarantees of women’s rights abroad by interchanges and visits between the United States and other nations of leaders, scholars, and legal experts in the field of women’s rights.. 
504.Foreign service awards 
(a)Performance paySection 405(d) of the Foreign Service Act of 1980 (22 U.S.C. 3965(d)) is amended in the second sentence by inserting and women’s rights after freedom of religion. 
(b)Foreign service awardsSection 614 of the Foreign Service Act of 1980 (22 U.S.C. 4013) is amended in the last sentence by inserting and women’s rights, after freedom of religion. 
VIRefugee, asylum, and consular matters 
601.Use of annual reportThe Annual Report, together with other relevant documentation, shall serve as a resource for immigration judges and consular, refugee, and asylum officers in cases involving claims of mistreatment on the grounds of gender. Absence of reference by the Annual Report to conditions described by the alien shall not constitute the sole grounds for a denial of the alien’s claim. 
602.Refugee training 
(a)Training for foreign service officersSection 708(b) of the Foreign Service Act of 1980 (22 U.S.C. 4028(b)) is amended by striking and on religious persecution and inserting , on religious persecution, and on gender-based discrimination. 
(b)Consultation with Congress concerning admissions of refugees 
(1)In generalSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended— 
(A)in subsection (d)(1), in the first sentence, by inserting , information relating to gender-based discrimination against such refugees in their countries of nationality or last habitual residence, after resettlement during the fiscal year; 
(B)in subsection (e)— 
(i)in the matter preceding paragraph (1), by inserting the Secretary of State and before designated; 
(ii)by redesignating paragraph (7) as paragraph (8); and 
(iii)by inserting after paragraph (6) the following new paragraph: 
 
(7)A description of any gender-based discrimination experienced by such refugees in their countries of nationality or last habitual residence.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect beginning with the first fiscal year that begins after the date of the enactment of this Act. 
(c)Guidelines and training for officials adjudicating refugee cases 
(1)In generalSuch section is further amended— 
(A)in subsection (f), by adding at the end the following new paragraph: 
 
(3)The Secretary of Homeland Security, in consultation with the Secretary of State, shall develop and implement training guidelines related to nondiscrimination in the adjudication of such cases as a result of the gender, race, religion, nationality, membership in a particular social group, or political opinion of the alien applying to be admitted as a refugee under this section. Such training guidelines shall be culturally sensitive and shall provide the officials subject to such training with the tools to provide a nonbiased and nonadversarial atmosphere for the purpose of adjudicating such cases.; and 
(B)by adding at the end the following new subsection: 
 
(g) 
(1)The Secretary of Homeland Security, in consultation with the Secretary of State, shall promulgate regulations to ensure— 
(A)uniform procedures for the establishment of agreements between the United States Government and designated entities and personnel responsible for the preparation of refugee case files for use in refugee adjudications; and 
(B)uniform procedures regarding the preparation of such files by such entities and personnel. 
(2)Such regulations shall ensure that— 
(A)such files accurately reflect the information provided by the alien seeking admission as a refugee under this section; and 
(B)such aliens are not disadvantaged or denied such admission as a result of faulty case file preparation.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect and apply with respect to aliens seeking admission as refugees under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) beginning with the first fiscal year that begins after the date of the enactment of this Act. 
603.Reform of asylum policy 
(a)Language translation services 
(1)In generalSection 208(d) of the Immigration and Nationality Act (8 U.S.C. 1158(d)) is amended by adding at the end the following new paragraph: 
 
(8)Language translation services 
(A)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State, shall promulgate regulations that provide that the United States does not use the language translation services of an individual who demonstrates a bias or potential bias on the grounds of gender, race, religion, nationality, membership in a particular social group, or political opinion in connection with the giving of testimony by an alien before the trier of fact under subsection (b)(1)(B) or an asylum officer under section 235(b)(1)(B). 
(B)Prohibition on assistance by certain individualsThe Secretary of Homeland Security, in consultation with the Secretary of State, shall promulgate regulations to provide that the United States does not use the language translation services of an individual who is an interpreter for or other employee of an airline owned by a country the government of which the Secretary of Homeland Security, in consultation with the Secretary of State, has determined has engaged in persecution on the grounds of gender, race, religion, nationality, membership in a particular social group, or political opinion in connection with the giving of testimony by an alien before the trier of fact under subsection (b)(1)(B) or an asylum officer under section 235(b)(1)(B).. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to the use of language translation services after the date of the enactment of this Act. 
(b)Training for officialsSection 208 of the Immigration and Nationality Act (8 U.S.C. 1158) is amended by adding at the end the following new subsection: 
 
(e)Training for officialsIn addition to the training that is provided to officers adjudicating asylum cases under this section and asylum officers under section 235(b)(1)(E), the Secretary of Homeland Security, in consultation with the Secretary of State, the Ambassador at Large for International Women’s Rights of the Department of State, the Director of the George P. Shultz National Foreign Affairs Training Center (commonly referred to as the Foreign Service Institute), and other appropriate officials, shall provide to such officers training relating to the nature of gender-based discrimination in foreign countries (including country-specific conditions), instruction concerning internationally-recognized women’s rights, and information regarding state sponsored and non-state sponsored applicable distinctions in a foreign country between the treatment of men and women.. 
(c)Training for immigration judges conducting proceedings for deciding the inadmissibility or deportability of an alienSection 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) is amended by adding at the end the following new subsection: 
 
(f)Training for immigration judges conducting proceedings for deciding the inadmissibility or deportability of an alienThe Attorney General shall provide to immigration judges training related to the nature of gender-based discrimination in foreign countries (including country-specific conditions), instruction concerning internationally-recognized women’s rights, and information regarding state sponsored and non-state sponsored distinctions in a foreign country between the treatment of men and women.. 
604.Inadmissibility of foreign government officials who have engaged in particularly severe violations of women’s rights 
(a)Ineligibility for visas and admission to the United StatesSection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following new subparagraph: 
 
(J)Foreign government officials who have engaged in particularly severe violations of women’s rightsAny alien who, while serving as a foreign government official, was responsible for or directly carried out, at any time during the preceding 24-month period, particularly severe violations of women’s rights, as defined in section 3 of the International Women’s Freedom Act of 2007, and the spouse, son, or daughter, if any, of such official, is inadmissible.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to determinations of admissibility made on or after the date of the enactment of this Act. 
605.Study on the effect of expedited removal provisions on asylum claims 
(a)Study 
(1)Comptroller GeneralThe Comptroller General of the United States shall conduct a study alone or, upon request by the Commission under paragraph (2), in cooperation with experts invited by the Commission, to determine whether immigration officers (including asylum officers (as defined in section 235(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(E))) performing duties under section 235(b) of such Act with respect to aliens who may be eligible for asylum are engaging in any of the following conduct: 
(A)Failing to inform an alien of the right to seek protection in the United States if (s)he has any reason to fear persecution in his or her home country. 
(B)Encouraging aliens expressing a fear of gender-based persecution to withdraw their applications for admission. 
(C)Determining aliens are ineligible for asylum before referring such aliens for an interview by an asylum officer for a determination of whether they have a credible fear of persecution (within the meaning of section 235(b)(1)(B)(v) of such Act). 
(D)Incorrectly failing to keep complete records of a decision to enforce expedited removal and an alien’s reasons for the withdrawal of an asylum application. 
(E)Improperly using detention as a deterrent to an alien’s pursuing an asylum claim. 
(F)Improperly detaining asylum seekers who establish a credible fear, identity, community ties, and who do not pose a security risk. 
(G)Improperly detaining asylum seekers in jail-like facilities where staff is not given specific training on the special needs of asylum seekers. 
(2)Commission request for participation by experts on refugee and asylum issuesThe Commission may invite experts who are recognized for their expertise and knowledge of refugee and asylum issues to cooperate with the Comptroller General in carrying out paragraph (1). 
(b)Reports 
(1)Comptroller GeneralNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing the findings of the study conducted under subsection (a). If the experts referred to in such subsection were involved in conducting such study, the Comptroller General shall allow such experts to include in the report a section setting forth their views and conclusions. 
(2)ExpertsIn the case of a Commission request under subsection (a)(2), the experts invited by the Commission under such subsection may submit a report to the committees described in paragraph (1). Such report may be submitted with the Comptroller General’s report under paragraph (1) or independently. 
(c)Access to proceedings 
(1)In generalExcept as provided in paragraph (2), to facilitate the completion of the duties described in this section, the Comptroller General and the experts, if any, referred to in subsection (a)(2) shall have unrestricted access to all stages of all inspections of aliens for admission under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b)). 
(2)ExceptionParagraph (1) shall not apply with respect to the inspection if— 
(A)the alien concerned objects to such access; or 
(B)the Secretary of Homeland Security determines that the security of a particular proceeding would be threatened by such access, so long as any restrictions on the access of experts invited by the Commission under subsection (a)(2) do not contravene international law. 
VIIMiscellaneous Provisions 
701.Business codes of conduct 
(a)Congressional findingThe Congress recognizes the increasing importance of transnational corporations as global actors, and their potential for providing positive leadership in their host countries in the area of human rights. 
(b)Sense of the congressIt is the sense of the Congress that transnational corporations operating overseas, particularly those corporations operating in countries the governments of which have engaged in or tolerated violations of women’s rights, as identified in the Annual Report, should adopt codes of conduct— 
(1)upholding the rights of their female employees; and 
(2)ensuring that a worker’s gender shall in no way affect, or be allowed to affect, the status or terms of his or her employment. 
 
